UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2016 Date of reporting period:	July 31, 2015 Item 1. Schedule of Investments: Putnam Asia Pacific Equity Fund The fund's portfolio 7/31/15 (Unaudited) COMMON STOCKS (90.9%) (a) Shares Value Air freight and logistics (0.9%) Kerry Logistics Network, Ltd. (Hong Kong) 53,000 $82,445 Airlines (0.7%) Cathay Pacific Airways, Ltd. (Hong Kong) 25,000 59,102 Auto components (0.7%) Apollo Tyres, Ltd. (India) 18,946 59,811 Superalloy Industrial Co., Ltd. (Taiwan) 1,612 5,253 Automobiles (1.2%) Tata Motors, Ltd. (India) 17,373 103,991 Banks (12.2%) Axis Bank, Ltd. (India) 9,071 81,086 Bank of China, Ltd. (China) 231,000 126,238 China Construction Bank Corp. (China) 241,000 196,240 CTBC Financial Holding Co., Ltd. (Taiwan) 252,993 183,549 DBS Group Holdings, Ltd. (Singapore) 5,000 73,956 Federal Bank, Ltd. (India) 62,531 66,027 King's Town Bank Co., Ltd. (Taiwan) 163,000 136,160 United Overseas Bank, Ltd. (Singapore) 14,000 227,668 Capital markets (2.5%) BGP Holdings PLC (Malta) (F) 132,965 146 China Cinda Asset Management Co., Ltd. (China) (NON) 194,000 86,402 Macquarie Korea Infrastructure Fund (South Korea) 8,665 58,494 Mirae Asset Securities Co., Ltd. (South Korea) 2,029 75,941 Yuanta Financial Holding Co., Ltd. (Taiwan) 1 — Chemicals (2.4%) AK Holdings, Inc. (South Korea) 850 66,998 LG Chemical, Ltd. (South Korea) 332 70,788 Soulbrain Co., Ltd. (South Korea) 2,143 77,563 Commercial services and supplies (0.8%) Cleanaway Co., Ltd. (Taiwan) 15,000 72,249 Construction and engineering (1.6%) China Singyes Solar Technologies Holdings, Ltd. (China) 62,000 61,810 Concord New Energy Group, Ltd. (China) (NON) 1,220,000 77,503 Construction materials (0.8%) Siam Cement PCL (The) NVDR (Thailand) 5,100 76,053 Consumer finance (0.5%) Shriram Transport Finance Co., Ltd. (India) 3,528 49,213 Diversified financial services (1.2%) Chailease Holding Co., Ltd. (Taiwan) 51,376 106,953 Diversified telecommunication services (0.9%) PCCW, Ltd. (Hong Kong) 138,564 82,767 Electrical equipment (0.7%) Jiangnan Group, Ltd. (China) 258,000 66,223 Electronic equipment, instruments, and components (2.4%) Fabrinet (Thailand) (NON) 3,369 62,529 Hollysys Automation Technologies, Ltd. (China) 4,339 92,334 Wasion Group Holdings, Ltd. (Hong Kong) 46,000 60,609 Food and staples retail (1.2%) Puregold Price Club, Inc. (Philippines) 136,800 110,675 Food products (0.9%) WH Group, Ltd. 144A (Hong Kong) (NON) 129,500 82,960 Health-care providers and services (0.6%) CHC Healthcare Group (Taiwan) 37,000 55,043 Hotels, restaurants, and leisure (0.9%) Modetour Network, Inc. (South Korea) 2,502 83,504 Household durables (1.9%) Skyworth Digital Holdings, Ltd. (China) 102,000 78,353 Techtronic Industries Co., Ltd. (Hong Kong) 26,500 93,955 Household products (1.3%) LG Household & Health Care, Ltd. (South Korea) 162 117,425 Independent power and renewable electricity producers (3.6%) China Resources Power Holdings Co., Ltd. (China) 42,000 107,685 First Gen Corp. (Philippines) 165,100 93,281 Glow Energy PCL (Thailand) 18,100 45,834 Huadian Fuxin Energy Corp, Ltd. (China) 172,000 74,710 Industrial conglomerates (1.1%) JG Summit Holdings, Inc. (Philippines) 60,670 96,113 Insurance (6.4%) AIA Group, Ltd. (Hong Kong) 51,200 333,296 Cathay Financial Holding Co., Ltd. (Taiwan) 77,000 124,346 Hanwha Life Insurance Co., Ltd. (South Korea) 16,559 117,381 Internet and catalog retail (1.0%) Ctrip.com International, Ltd. ADR (China) (NON) 1,056 75,588 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $21,942) (Private) (Brazil) (F) (RES) (NON) 518 13,260 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (6.1%) Alibaba Group Holding, Ltd. ADR (China) (NON) 859 67,294 Baidu, Inc. ADR (China) (NON) 1,097 189,408 NetEase, Inc. ADR (China) 727 100,784 Tencent Holdings, Ltd. (China) 10,300 191,852 IT Services (1.4%) HCL Technologies, Ltd. (India) 8,004 124,981 Machinery (1.1%) EVA Precision Industrial Holdings, Ltd. (Hong Kong) 332,000 95,550 Media (4.5%) CJ Hellovision Co., Ltd. (South Korea) 7,139 78,491 Dish TV India, Ltd. (India) (NON) 45,951 83,163 Eros International Media, Ltd. (India) (NON) 8,483 77,713 Television Broadcasts, Ltd. (Hong Kong) 12,200 64,493 Zee Entertainment Enterprises, Ltd. (India) 15,448 96,022 Metals and mining (1.2%) Hindustan Zinc, Ltd. (India) (NON) 23,523 57,661 Vale Indonesia Tbk PT (Indonesia) 349,900 50,659 Multiline retail (1.9%) Hyundai Department Store Co., Ltd. (South Korea) 518 64,738 Poya International Co., Ltd. (Taiwan) 9,000 101,667 Oil, gas, and consumable fuels (0.9%) Bharat Petroleum Corp., Ltd. (India) 5,710 82,524 Pharmaceuticals (1.9%) Aurobindo Pharma, Ltd. (India) 9,062 107,812 Hua Han Bio-Pharmaceutical Holdings, Ltd. (China) 390,000 58,736 Real estate management and development (3.5%) China Overseas Land & Investment, Ltd. (China) 34,000 107,133 China Resources Land, Ltd. (China) 28,000 78,132 Kawasan Industri Jababeka Tbk PT (Indonesia) (NON) 3,479,286 66,684 KWG Property Holding, Ltd. (China) 84,000 62,735 Semiconductors and semiconductor equipment (4.5%) SK Hynix, Inc. (South Korea) 2,964 93,695 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 70,000 307,454 Software (0.9%) NCSoft Corp. (South Korea) 426 79,754 Technology hardware, storage, and peripherals (7.5%) Casetek Holdings, Ltd. (Taiwan) 11,000 62,292 Lenovo Group, Ltd. (China) 52,000 56,318 Samsung Electronics Co., Ltd. (South Korea) 501 503,373 TCL Communication Technology Holdings, Ltd. (China) 71,000 55,197 Textiles, apparel, and luxury goods (0.8%) ANTA Sports Products, Ltd. (China) 27,000 69,373 Transportation infrastructure (0.8%) Adani Ports & Special Economic Zone, Ltd. (India) 14,837 75,417 Water utilities (1.6%) China Water Affairs Group, Ltd. (China) 122,000 59,371 Sound Global, Ltd. (China) (F) (NON) 119,000 86,817 Wireless telecommunication services (3.9%) China Mobile, Ltd. (China) 19,500 253,922 Idea Cellular, Ltd. (India) 36,858 99,640 Total common stocks (cost $8,054,500) WARRANTS (4.2%) (a) (NON) Expiration date Strike Price Warrants Value China State Construction Engineering Corp., Ltd. 144A (China) 4/16/16 $0.00 59,600 $66,801 Daqin Railway Co., Ltd. 144A (China) 3/31/16 0.00 52 86 Gree Electric Appliances, Inc. of Zhuhai 144A (China) 6/24/16 0.00 22,300 80,119 Qingdao Haier Co., Ltd. 144A (China) 3/16/17 0.00 33,600 60,494 Wuliangye Yibin Co., Ltd. 144A (China) 4/15/16 0.00 23,300 96,544 Zhengzhou Yutong Bus Co., Ltd. 144A (China) 6/29/17 0.00 24,700 76,928 Total warrants (cost $424,542) INVESTMENT COMPANIES (1.1%) (a) Shares Value Market Vectors Vietnam ETF (Vietnam) 5,309 $97,526 Total investment companies (cost $101,395) SHORT-TERM INVESTMENTS (1.9%) (a) Shares Value Putnam Short Term Investment Fund 0.11% (AFF) 168,387 $168,387 Total short-term investments (cost $168,387) TOTAL INVESTMENTS Total investments (cost $8,748,824) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund NVDR Non-voting Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2015 through July 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $8,978,202. (b) The aggregate identified cost on a tax basis is $8,815,432, resulting in gross unrealized appreciation and depreciation of $732,259 and $740,438, respectively, or net unrealized depreciation of $8,179. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $13,263, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $323,549 $781,179 $936,341 $39 $168,387 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. At the close of the reporting period, the fund maintained liquid assets totaling $17,138 to cover the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 32.5% South Korea 16.9 India 13.2 Taiwan 13.1 Hong Kong 10.9 Singapore 3.4 Philippines 3.4 Thailand 2.1 United States 1.9 Indonesia 1.3 Vietnam 1.1 Brazil .2 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $75,588 $1,060,527 $13,263 Consumer staples — 311,060 — Energy — 82,524 — Financials — 2,357,634 146 Health care — 221,591 — Industrials — 686,412 — Information technology 512,349 1,535,525 — Materials — 399,722 — Telecommunication services — 436,329 — Utilities 45,834 421,864 — Total common stocks Investment companies 97,526 — — Warrants — 380,972 — Short-term investments 168,387 — — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $380,972 $— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Warrants (number of warrants)150,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2015
